Citation Nr: 1224222	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of gunshot wound to the chest, Muscle Group XXI.

2.  Entitlement to a separate compensable evaluation for residuals of gunshot wound to the chest, Muscle Group XX.

3.  Whether there was clear and unmistakable error in a July 1969 rating decision that assigned a 20 percent initial evaluation for residuals of gunshot wound to the chest, Muscle Group XXI, moderately severe, with slight residuals to Muscle Group XX.
.

REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2008, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is associated with the claims file.  

In May 2008, the Board denied entitlement to a rating in excess of 20 percent for residuals of gunshot wound (GSW) to the chest, Muscle Group (MG) XXI; and denied entitlement to a separate compensable evaluation for residuals of GSW to the chest, MG XX.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2008 Joint Motion for Remand, which was granted by Order of the Court in December 2008, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.

In September 2009, the Board remanded this matter for additional evidentiary development.  The directives of this remand were subsequently met.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the RO requested that the Veteran identify any medical care providers he had seen for his residuals of GSW in January 2010; and the Veteran attended VA muscle, respiratory and spine examinations in November 2010.

In January 2011, the Veteran filed a motion alleging clear and unmistakable error (CUE) in a July 1969 rating decision that assigned a 20 percent initial evaluation for residuals of GSW to the chest, MG XXI, moderately severe, with slight residuals to MG XX.  The RO denied the Veteran's CUE claim in a June 2011 rating decision.  The Veteran subsequently perfected his appeal of this decision.  Accordingly, this issue has been added to the issues on appeal.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's residuals of GSW to the chest, MG XXI, have been productive of no more than moderately severe impairment. 

2.  The Veteran's residuals of GSW to the chest, MG XX, involved a through and through wound; and throughout the rating period on appeal, this condition has been productive of no more moderate impairment.

3.  An April 1971 Board decision directly affirmed the RO's July 1969 rating decision on the merits.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for residuals of GSW to the chest, MG XXI, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.40-4.46, 4.56, 4.73, Diagnostic Code 5321 (2011). 

2.  The criteria for a separate, 20 percent evaluation, but not higher, for residuals of GSW, MG XX, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.40-4.46, 4.56, 4.73, Diagnostic Code 5320 (2011).

3.  The April 1971 Board decision subsumed the RO's July 1969 rating decision; thus, the RO's July 1969 rating decision is not subject to challenge on the basis of CUE, and the claim is dismissed.  Duran v. Brown, 7 Vet.App. 216, 224 (1994); see also 38 C.F.R. § 20.1104 (2011) (Board decision subsumes RO decision).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's January 2006 and March 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

With regard to the Veteran's CUE claim, the Court has specifically held that the duties to notify and assist have no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.  Therefore, the Board finds that no further action is necessary on the CUE issue.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  Pursuant to the Board's September 2009 remand, the Veteran has been examined by VA in connection with his claims; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that any of these examinations was inadequate.  Id.  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Legal Criteria
 
Increased Disability Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as assigning "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Analysis

Disability Evaluations

Historically, the Veteran suffered a penetrating wound to his right flank during active service from enemy small arms fire.  An in-service operative report reflects that the shell fragment entered the Veteran's posterior lateral lower right chest.  See Operative Report, dated March 1, 1967.  Following debridement of the chest wall, the missile tract was explored and found to have entered the pleural cavity; deep muscle layers were then closed to seal off the pleural cavity using sutures.  Finally, a metallic foreign body palpable over the Veteran's 4th lumbar vertebrae was removed through an incision carried down to the fascia layer.  

Post-service, the Veteran was granted service connection for residuals of GSW to the chest, MG XXI, moderately severe, with slight residuals to MG XX, and assigned a 20 percent evaluation for this condition.  See RO Rating Decision dated July 28, 1969.  

In October 2003, the Veteran filed his present claim for an increased evaluation for his residuals of GSW.  He contends that the injury to MG XX is incorrectly rated as a (noncompensable) slight disability.  See Response to 90 Day Letter dated May 19, 2009.  He asserts that the Veteran's injury to MG XX is a through-and-through injury, and as such is productive of no less than a moderate disability rating under 38 C.F.R. 4.56(b).   

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  See generally 38 C.F.R. § 4.73.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  

Under VA regulations, a "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability. See 38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  See 38 C.F.R. § 4.56 (d)(1)(iii).

Moderate disability of muscles results from through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  It requires some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2) (2011).

Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of the muscles results from through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular binding and scarring.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

Diagnostic Code 5320 (2011) provides evaluations for disability of Muscle Group XX.  The muscles involved in Muscle Group XX include the spinal muscles of the torso and neck, including the sacrospinalis (erector spinae and its prolongations in the thoracic and cervical regions).  The functions affected by these muscles involve postural support of the body and extension and lateral movements of the spine.  A noncompensable disability evaluation is assigned for slight impairment of the lumbar region of MG XX.  A 20 percent disability evaluation assigned for moderate impairment of the lumbar region.  The next higher disability evaluation is assigned for a moderately severe impairment of the lumbar region; a 60 percent disability evaluation is available for severe impairment of the lumbar region.  

Diagnostic Code 5321 (2011) provides evaluations for disability of Muscle Group XXI.  The muscles involved in Muscle Group XXI include the muscles of respiration for the torso and neck, including the thoracic muscle group; the functions affected by these muscles involve respiration.  The currently assigned 20 percent disability evaluation reflects the highest disability evaluation under Diagnostic Code 5321.  See 38 C.F.R. § 4.73, Diagnostic Codes 5320, 5321.

a. Residuals of GSW to MG XXI

With regard to the Veteran's inservice GSW, the initial service treatment records indicate that the Veteran was struck by small weapons fire in February 1967, wherein shrapnel entered through the right anterior chest and exited midline of the lower back; the Veteran underwent debridement of the lower right chest wall and removal of shrapnel from the fascia of the skin of the low back.  Residuals included loss of sharpness of the costovertebral angle and scars of the right chest, mid-lower lumbar and right lower trapezius muscles.   

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's residuals of GSW to the chest, MG XXI, is most consistent with the currently assigned 20 percent disability evaluation and that an increased disability evaluation is not warranted.  Upon VA examination in November 2010, the Veteran had full muscle strength of the thoracic muscle groups.  He had tissue loss of the thoracic (respiratory) muscle groups, but without nerve, tendon, or bone damage, and without muscle herniation, despite loss of muscle substance of the right thoracic muscle group XXI.  Examination of the spine was normal, without abnormalities of the thoracolumbar sacrospinalis, and with normal sensory and motor examination.  As such, the evidence does not show that the criteria sufficient to support a rating in excess of 20 percent for the Veteran's residuals of GSW to the chest, MG XXI, are met.  Moreover, in a February 2012 letter, the Veteran's representative indicated the 20 percent evaluation assigned to residuals of GSW to MG XXI was correct.

b.  Separate Evaluation for GSW to MG XX

The Board finds that the Veteran is entitled to a separate, 20 percent disability evaluation for residuals of GSW, MG XX.  Specifically, the November 2011 VA examination for muscles noted the VA examiner's findings that the Veteran's residuals of GSW, MG XX, was the result of a through and through wound.  Moreover, the current symptomatology exhibited by the Veteran's residuals of a GSW to MG XX reflect at least muscle damage.  As such, the Veteran's residuals of GSW, MG XX, warrant assignment of a 20 percent evaluation as a moderate injury pursuant to 38 C.F.R. 4.56(b).

A rating in excess of 20 percent is not warranted, as the evidence does not show more than a moderate impairment of the lumbar region.  Although debridement of the wound was required, there was no prolonged infection, sloughing of soft parts, and intramuscular scarring indicative of a moderately severe GSW.  As previously noted, at the Veteran's November 2010 VA examination, the Veteran had full muscle strength of the sacrospinalis muscle groups, without tissue loss of the muscle group.  There was also no evidence of nerve, tendon, or bone damage, and there was no muscle herniation or decrease of muscle strength.  Examination of the spine was normal, without abnormalities of the thoracolumbar sacrospinalis, and with normal sensory and motor examination.  The report of his January 2004 VA examination noted that there was no problem with the Veteran's muscles.  

Although the Veteran complains pain and limitation of motion, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance; there is also no evidence of atrophy.   However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   X-rays were negative for foreign bodies.  Thus, the Board finds that the Veteran's residuals of a GSW to MG XX fits within the criteria for a 20 percent disability evaluation, but no higher. 

Although the Veteran is competent to report his symptoms, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Furthermore, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran alleges experiencing pain and cramping; nevertheless, more probative evidence concerning the nature and extent of the Veteran's GSW to MG XX was provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  As such, the Board finds the November 2010 VA examination report to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  Finally, the Board highlights that it was the Veteran's complaints of pain on motion, which served to establish the presence of at least some muscle damage, which allowed this condition to be treated as a moderate muscle injury under 38 C.F.R. 4.56(b).


c.  Extraschedular Evaluation

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected residuals of GSW to the chest, involving MG XXI and MG XX, are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected  residuals of GSW to the chest, involving MG XXI and MG XX.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Clear and Unmistakable Error

Rating decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).

When an RO decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision because it has been "subsumed" by the Board's decision.  See 38 C.F.R. § 20.1104.  See also Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).  In order to reverse such decision, the claimant must collaterally attack the Board decision.  

The Veteran and his representative claim there was CUE in the July 1969 rating decision because it did not grant a separate compensable rating for residuals of GSW, MG XX.  However, an April 1971 Board decision directly affirmed the RO's July 1969 rating decision on the merits.

Thus, the July 1969 rating decision is no longer subject to collateral attack on the basis of CUE.  Under such circumstances, the Veteran's claim of CUE in the prior rating decision must be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (CUE claims which are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice).  

A new and separate motion challenging the April 1971 Board decision on the basis of CUE may be submitted directly to the Board, if and when desired by the appellant.  See, generally, 38 C.F.R. §§ 20.1400-1411; Andrews v. Nicholson, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005).  Such a claim, however, should be based upon the laws existing at the time of the Board decision being attacked.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010).  



ORDER

An evaluation in excess of 20 percent for residuals of GSW to the chest, MG XXI, is denied.  

A separate 20 percent evaluation for residuals of a GSW to the chest, MG XX, is granted, subject to the laws and regulations governing the payment of VA compensation.

The claim of CUE in the RO's July 1969 rating decision is dismissed without prejudice.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


